Citation Nr: 1809476	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-17 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a spine disability.

2. Entitlement to service connection for a disability manifesting in fatigue, other than posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for left leg medial tibial tendonitis, claimed as chronic shin splints.

4. Entitlement to service connection for right leg medial tibial tendonitis, claimed as chronic shin splints.


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2005 to September 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO). 

After reviewing the evidence of record, and in light of Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board has recharacterized the Veteran's claim of service connection for chronic fatigue syndrome (CFS) to encompass any disability manifesting in fatigue, other than his service-connected PTSD, as reflected on the title page.

Although the Veteran filed notice of disagreements for the issues of an increased rating for his for his gastroesophageal reflux disease (GERD) and entitlement to an earlier effective date for the grants of service connection for PTSD and GERD, a substantive appeal (VA Form 9) for those issues was never filed. Accordingly, those issues are not before the Board. See 38 C.F.R. § 20.200.

The issues of entitlement to service connection for a disability manifesting in fatigue and bilateral medial tibial tendonitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran does not currently have a spine disability.






CONCLUSION OF LAW

The criteria for entitlement to service connection for a spine disability have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the issues being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

The Board notes that the Veteran did not identify current treatment he receives for his back pain. Although he submitted a medical release for Community Counseling Services, they indicated that the Veteran only received psychological treatment there. See September 2015 report of contact. Therefore, proceeding without those medical records is not prejudicial to the Veteran. Because the duty to assist is not always a one-way street, the Veteran cannot passively wait for assistance in those circumstances where he "may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Accordingly, the Board finds that it may proceed with adjudication.

It appears that service treatment records (STRs) of record are incomplete. See March 2012 rating decision. However, because the Veteran has not demonstrated that he has a current spine disability, any additional information found in STRs relating to a spine disability would not have probative weight. The Board finds that it may proceed with adjudication.



II. Legal Criteria

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. Service connection requires evidence showing: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury incurred or aggravated in service. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

In the absence of a current diagnosed disability, service connection cannot be granted for such disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any time during the pendency of that claim. See McClain v. Nicholson, 21 Vet. App. 319 (2007). Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

When there is an approximate balance of positive and negative evidence, the benefit of the doubt shall be given to the Veteran. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. If the preponderance of the evidence is against the claim, the claim is to be denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Factual Background

On his July 2011 application for benefits, the Veteran stated he had chronic back pain beginning in September 2008. He reported carrying a 30 lb. belt and vest every day on active duty and would work 10 to 16 hour shifts. 

In January 2012, the Veteran stated that he began to have sharp lower back pains in 2010. The pain only occurred while he had extra weight on his upper body, which caused him to hunch. 

The Veteran underwent a VA spine examination in January 2012. The examiner opined that the Veteran had no pathology to support a spine disability diagnosis. The Veteran's physical exam and lumbar spine x-rays were normal.

On his April 2014 substantive appeal (received in May 2014), the Veteran stated that he never had back pain prior to serving on active duty. He would have to carry a 20 lb. gear belt and another 5 lb. bullet proof vest, which caused him great pain while standing for 12 hours straight. 

IV. Analysis

Unfortunately, the evidence does not support that the Veteran has a current spine disability. See January 2012 VA spine examination. The record reflects only that the Veteran has lower back pain, and pain alone cannot be service connected. See Sanchez-Benitez, 13 Vet. App. at 286. The Board acknowledges that the Veteran did not have back pain prior to service and that he had to carry extra weight in his belt and vest on active duty for long periods of time, but such evidence is given no probative weight because it is not evidence that the Veteran has a current spine disability. Accordingly, service connection for a spine disability is not warranted.

The Board thanks the Veteran for his honorable service and regrets a more favorable outcome could not be reached.


ORDER

Service connection for a spine disability is denied.



REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his appeal.

In its March 2012 rating decision, the AOJ notified the Veteran that the STRs of record were incomplete. There is little evidence of what steps the AOJ took to obtain the Veteran's STRs. Accordingly, remand for development of the Veteran's STRs, to include a memorandum describing what development has been undertaken, is necessary.

The Veteran originally claimed service connection for CFS in his July 2011 application for benefits, stating that he was unable to sleep while on active duty because he would work different hours of the day and night and would sometimes work 24 hour shifts. In January 2012, the Veteran described an inability to sleep because he thought of having to respond to two suicides while on active duty. A January 2012 VA examiner found that the Veteran did not have CFS, but another examiner diagnosed primary insomnia. See January 2012 VA mental disorders examination. Service connection for PTSD was subsequently granted, symptoms of which included sleep disturbance. See February 2016 VA PTSD examination. Remand is necessary to determine whether the Veteran has a separate disability manifesting in fatigue, such as insomnia, or whether his fatigue is a symptom of his service-connected PTSD.

It does not appear the Veteran was informed that Community Counseling Services declined to submit medical records pursuant to his September 2015 medical release. See September 2015 report of contact. Because the Veteran's fatigue has been linked to his PTSD, such private records may be relevant. Accordingly, the AOJ should notify the Veteran that the requested private records are unavailable and provide him the opportunity to submit a new release.

The Veteran reported that he started to get extreme shin splints in 2008. He underwent a VA examination in January 2012, wherein the examiner diagnosed bilateral medial tibial tendonitis, but no medical opinion was given as to whether the Veteran's current diagnosis is related to his military service. An October 2015 VA examination likewise does not give a nexus opinion. Accordingly, remand is necessary for a new VA examination that resolves medical questions remaining. See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of any VA treatment records for the Veteran's disabilities from June 2017 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

2. The AOJ should conduct an exhaustive search for any outstanding STRs not already associated with the record. The AOJ should also contact the Veteran and ask him to submit any such records in his possession. The AOJ must note what actions have been taken. If no additional records are available, the reasons for unavailability should be noted in a memorandum of record and the Veteran so notified.

3. The AOJ should notify the Veteran that records could not be obtained pursuant to his September 2015 medical release for Community Counseling Services. The AOJ should obtain, if possible, the records of all private evaluations and treatment the Veteran has received for the disabilities on appeal. The Veteran must assist in the matter by identifying his private healthcare providers and by submitting releases for VA to obtain any private records identified.

If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that it is ultimately his responsibility to ensure that any available private records are received.

4. After the above development has been completed, the AOJ should arrange for a VA examination of the Veteran to determine the nature and likely cause of the Veteran's fatigue. The examiner should review the claim file (including this remand) and note such review was undertaken. Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

Is it at least as likely as not (50% or greater probability) that the Veteran's fatigue is a separate disability caused by or related to his military service, rather than a symptom of his service-connected PTSD? Please explain why. The examiner must discuss the Veteran's statements that he had interrupted sleep during service due to shifts that were scheduled at different parts of the day and that would be as long as 24 hours, and the January 2012 diagnosis of primary insomnia.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

4. After the development in the first two instructions has been completed, the AOJ should arrange for a VA examination of the Veteran to determine the nature and cause of his bilateral medial tibial tendonitis. The examiner should review the claim file (including this remand). Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

Is it at least as likely as not (50% or greater probability) that the Veteran's bilateral medial tibial tendonitis are caused by or related to his military service? Please explain why. The examiner must discuss the Veteran's statement that his shin splints started during service.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


